

116 S1208 ES: Protecting America’s First Responders Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1208IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Omnibus Crime Control and Safe Streets Act of 1968 with respect to payments to certain
			 public safety officers who have become permanently and totally disabled as
			 a result of personal injuries sustained in the line of duty, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting America’s First Responders Act.
 2.Payment of death and disability benefits under the Public Safety Officers' Death Benefits ProgramSection 1201 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281) is amended—
 (1)in subsection (b), by striking the period at the end and inserting the following: , unless the claim under this subsection has been pending for more than 1 year, in which case the amount payable shall be the amount that would be payable if the catastrophic injury occurred on the date on which the Bureau makes a final determination that the public safety officer is entitled to a benefit payment under this subsection.;
 (2)in subsection (c), by striking $3,000 and inserting $6,000, adjusted in accordance with subsection (h),; (3)in subsection (h), by inserting and the level of the interim benefit payable immediately before such October 1 under subsection (c) after subsection (a);
 (4)by striking subsection (i) and inserting the following:  (i)The amount payable under subsection (a), with respect to the death of a public safety officer, shall be the greater of—
 (1)the amount payable under that subsection as of the date of death of the public safety officer; or (2)the amount that would be payable under that subsection if the death of the public safety officer occurred on the date on which the Bureau makes a final determination that the public safety officer is entitled to a benefit payment under that subsection.; and
 (5)in subsection (m), by inserting , (b), after subsection (a). 3.Definitions for the purposes of the Public Safety Officers' Death Benefits ProgramSection 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)catastrophic injury means an injury, the direct and proximate consequences of which—
 (A)permanently prevent an individual from performing any gainful work; or (B)cause an individual to become—
 (i)paraplegic; (ii)quadriplegic; or
 (iii)blind;;  (2)in paragraph (3), in the matter preceding subparagraph (A), by striking at the time of the public safety officer's fatal or catastrophic injury and inserting as of the date of the public safety officer’s death from a fatal injury or the date of determination of the public safety officer's disability from a catastrophic injury;
 (3)in paragraph (4), by inserting , including an individual who, in the capacity of the individual as such a member, engages in scene security or traffic management as the primary or only duty of the individual during emergency response before the semicolon;
 (4)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; and (5)by inserting after paragraph (4) the following:
				
 (5)gainful work— (A)means any activity usually performed for pay or profit, regardless of whether a profit is realized; and
 (B)does not include work performed in a situation in which, after an individual sustains an injury— (i)the individual—
 (I)re-enters the workforce; and (II)leaves the workforce after less than 90 days because of the inability of the individual to overcome the injury;
 (ii)because of the injury— (I)the individual is permitted, in carrying out work, to—
 (aa)perform at a lower standard of productivity or efficiency than other similarly situated employees;
 (bb)work irregular hours; or (cc)take frequent rest periods; or
 (II)the individual is only able to work within a framework of specially arranged circumstances, such as a circumstance in which 1 or more other individuals are required to assist the individual in preparing for work or traveling to and from work;
 (iii)(I)the individual practices a hobby usually performed for pay or profit, regardless of whether a profit is realized; and
 (II)the primary intent of the individual in practicing the hobby described in subclause (I)— (aa)is physical, mental, or emotional rehabilitation of the individual from the injury; and
 (bb)is not realization of profit; or (iv)the individual is given the opportunity to work—
 (I)despite the injury of the individual; and (II)on the basis of—
 (aa)a family relationship of the individual; (bb)a past association of the individual with the employer giving the individual the opportunity to work; or
 (cc)any other altruistic reason;. 4.Retroactive applicability (a)DefinitionsFor the purposes of this section—
 (1)the term covered beneficiary means an individual who— (A)is, or was, a child or spouse of a covered individual described in paragraph (3)(B); and
 (B)would have been eligible for educational assistance under subpart 2 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10301 et seq.) if the amendments made by section 3 of this Act had been in effect on the date on which the determination described in paragraph (3)(B)(i) of this subsection was made;
 (2)the term covered claimant means an individual who is a claimant on the estate of a deceased covered individual— (A)described in paragraph (3)(B); and
 (B)who died on or before the date of enactment of this Act; (3)the term covered individual means—
 (A)a beneficiary of a benefit under the Public Safety Officers' Death Benefit Program that was paid— (i)with respect to a death or disability of a public safety officer sustained as the direct or proximate result of a personal injury sustained in the line of duty; and
 (ii)during the covered period; or (B)a public safety officer who—
 (i)was determined during the covered period to be ineligible for a benefit payment under section 1201(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(b)); and
 (ii)would have been eligible for a benefit payment under subpart L of that title due to the disability of the public safety officer if the amendments made by section 3 had been in effect on the date on which the determination described in clause (i) was made;
 (4)the term covered period means the period— (A)beginning on the date of enactment of title XIII of the Crime Control Act of 1990 (Public Law 101–647; 104 Stat. 4834); and
 (B)ending on the day before the date of enactment of the Protecting America’s First Responders Act; (5)the term public safety officer has the meaning given the term in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284); and
 (6)the term Public Safety Officers' Death Benefit Program means the program established under part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.).
 (b)ApplicabilityThe amendments made by sections 2 and 3 shall apply to a death or disability of a public safety officer sustained as the direct or proximate result of a personal injury sustained in the line of duty—
 (1)subject to subsection (c), during the covered period; or (2)on or after the date of enactment of this Act.
				(c)Payment
 (1)In generalSubject to paragraph (2), upon application of a covered individual, covered beneficiary, or covered claimant, the Bureau of Justice Assistance shall make a lump sum payment to the covered individual, covered beneficiary, or covered claimant in the amount equal to the difference, if any, between—
 (A)in the case of a covered individual— (i)the amount of the total benefit payment the covered individual would have received under the Public Safety Officers' Death Benefit Program as of the date of the lump sum payment, if the amendments made by sections 2 and 3 had been in effect on the date on which the covered individual—
 (I)received the final benefit payment under the Public Safety Officers' Death Benefit Program; or (II)was determined to be ineligible for a benefit payment under section 1201(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(b)); and
 (ii)the amount of the total benefit payment the covered individual received under the Public Safety Officers' Death Benefit Program before the date of enactment of this Act;
 (B)in the case of a covered beneficiary, the amount of the total benefit payment the covered beneficiary would have received under subpart 2 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10301 et seq.) if the amendments made by section 3 of this Act had been in effect on the date on which the determination described in subsection (a)(3)(B)(i) of this section was made; and
 (C)in the case of a covered claimant, the amount of the total benefit payment the covered individual on whose estate the covered claimant is a claimant would have received under the Public Safety Officers' Death Benefit Program as of the date of the lump sum payment, if the amendments made by sections 2 and 3 had been in effect on the date on which the determination described in subsection (a)(3)(B)(i) of this section was made.
 (2)ApplicationA covered individual, covered beneficiary, or covered claimant desiring a lump sum payment under paragraph (1) shall apply to the Bureau of Justice Assistance for such lump sum payment not later than 3 years after the date of enactment of this Act.
 5.Due diligence in paying benefit claims under the Public Safety Officers' Death Benefits ProgramSection 1206(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10288(b)) is amended by striking the Bureau may not and all that follows and inserting the following: “the Bureau—
			
 (1)shall use all available investigative tools, including subpoenas, to— (A)expedite the processing of the benefit claim; and
 (B)obtain necessary information or documentation from third parties, including public agencies; and
 (2)may not abandon the benefit claim unless the Bureau has used the investigative tools available to the Bureau to obtain the necessary information or documentation, including subpoenas..
		6.Educational assistance to dependents of public safety officers killed or disabled in the line of
 dutySection 1216(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10306(b)) is amended, in the first sentence, by striking may and inserting shall.
 7.Collection of data on killed or disabled law enforcement officersSection 534(a) of title 28, United States Code, is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (5)operate a central clearinghouse for statistics on law enforcement officers under the Uniform Crime Reporting Program, including data on law enforcement officers who, while performing their duties, were—
 (A)feloniously killed; (B)accidentally killed;
 (C)feloniously assaulted; or (D)severely and permanently disabled..
			8.GAO report on medical costs
 (a)DefinitionIn this section, the term disabled officer means a public safety officer to whom a benefit is payable under subpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.) based on the permanent and total disability of the officer, as described in section 1201(b) of that subpart (34 U.S.C. 10281(b)).
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that estimates the average medical costs incurred by a disabled officer over the lifetime of the officer after sustaining the injury that caused the disability.Passed the Senate May 16, 2019.Secretary